OPINION — AG — THE COUNTY IS NOT LIABLE FOR THE EXPENSE OF REDUCING A RECORD OF TESTIMONY TO WRITING AT A PRELIMINARY HEARING (EXAMINATION) UNLESS THE RECORD IS ORDERED BY THE COUNTY ATTORNEY. (QUESTION: IS THE STATE COMPELLED TO FURNISH AND PAY FOR A COURT REPORTER TO TAKE THE TESTIMONY? THE STATE ANNOUNCES THAT IT DOES NOT DESIRE A RECORD OF THE TESTIMONY BUT THE DEFENDANT ASKS FOR A RECORD OR, IS THE STATE COMPELLED TO PAY A COURT REPORTER FOR TAKING THE THE TESTIMONY UPON THE DEMAND OF THE DEFENDANT UNLESS THE DEFENDANT BE A PAUPER) CITE: 20 O.S.H. 108, 20 O.S.H. 111, 22 O.S.H. 258, 62 O.S.H. 323 (JAMES GARRETT)